 



Exhibit 10.24



Summary of 2004 Bonus Plan for Executive Officers of Applix, Inc.

     For fiscal year 2004, the Compensation Committee (the “Compensation
Committee”) of the Board of Directors of Applix, Inc. (the “Company”)
established a bonus program for the executive officers (the “2004 Bonus Plan”)
based on a variety of corporate objectives, including revenue, earnings and cash
goals, as well as, for certain executive officers, the attainment of individual
objectives. As such, bonuses are comprised of amounts determined pursuant to a
formula based on overall corporate objectives and, if applicable, amounts
determined on a discretionary basis by the Compensation Committee for individual
objectives and achievements. The 2004 Bonus Plan is subject to adjustment or
modification by the Compensation Committee at any time. The following summarizes
the bonus criteria for each of the Company’s executive officers:

David Mahoney

     Mr. Mahoney’s target bonus under the 2004 Bonus Plan is $150,000, comprised
of quarterly target bonuses of $20,000 each quarter payable upon the achievement
of quarterly goals and $70,000 payable after the end of 2004 for the achievement
of annual corporate goals and individual goals.

     Quarterly Goals

     Mr. Mahoney’s quarterly goals are based on the Company achieving targets
established by the Compensation Committee for each quarter for revenue (upon
which 34% of his quarterly target bonus is based), earnings (upon which 33% of
his quarterly target bonus is based) and cash (upon which 33% of his quarterly
target bonus is based). The Company will pay those portions of the quarterly
target bonus tied to revenue and cash if the Company attained at least 90% of
such quarterly revenue or cash target, with (i) 90% payable if the applicable
quarterly target was 90% achieved and an additional 1% payable for each
percentage point of achievement above 90% (for example, 95% achievement equals
95% payable), (ii) 100% payable if the applicable quarterly target was 100%
achieved, and (iii) up to 110% payable if the applicable quarterly target was up
to 120% achieved (for each percentage point over 100%, the bonus payable will
increase by 0.5%). The Company will pay that portion of the quarterly target
bonus tied to earnings if the Company attained at least 80% of the quarterly
earnings target, with (i) 25% payable if the quarterly earnings target was 80%
achieved, (ii) 50% payable if the quarterly earnings target was 90% achieved,
(iii) 100% payable if the quarterly earnings target was 100% achieved, and
(iv) up to 150% payable if the quarterly earnings target was up to 120% achieved
(for each percentage point over 100%, the bonus payable will increase by 2.5%).

     Annual/Individual Goals

     Mr. Mahoney is eligible to receive $70,000 of his target bonus under the
2004 Bonus Plan after the end of 2004 based on the Company achieving annual
goals (upon which 40% of his year-end target bonus is based) and Mr. Mahoney
achieving individual goals (upon which 60% of his year-end target bonus is
based).

     The Company’s goals upon which Mr. Mahoney’s year-end target bonus is based
relate to (i) revenue (upon which 20% of his year-end target bonus is based) and
(ii) earnings (upon

 



--------------------------------------------------------------------------------



 



which 20% of his year-end target bonus is based). The bonus is payable upon 95%
achievement of the annual targets for revenue or earnings, as the case may be.
The calculation of the payable bonus is linear beginning at 95% and ending at
120%. For example, if the annual earnings target is met 110%, Mr. Mahoney would
receive 110% of $14,000, that portion of his bonus determined by the annual
earnings target.

     Mr. Mahoney’s individual goals have been established by the Compensation
Committee. The Compensation Committee shall determine, in its discretion, the
extent to which Mr. Mahoney has met each such individual goal and,
correspondingly, the extent to which the portion of his year-end target bonus
based on individual goals ($42,000) is payable.

Milton Alpern

     Mr. Alpern’s target bonus under the 2004 Bonus Plan is $90,000, comprised
of quarterly target bonuses of $17,500 each quarter payable upon the achievement
of quarterly goals and $20,000 payable after the end of 2004 for the achievement
of individual goals.

     Quarterly Goals

     Mr. Alpern’s quarterly goals are based on the Company achieving targets
established by the Compensation Committee for each quarter for revenue (upon
which 34% of his quarterly target bonus is based), earnings (upon which 33% of
his quarterly target bonus is based) and cash (upon which 33% of his quarterly
target bonus is based). The Company will pay that portion of the quarterly
target bonus tied to revenue if the Company attained at least 80% of the
quarterly revenue target, with (i) 80% payable if the quarterly revenue target
was 80% achieved, and an additional 1% payable for each percentage point of
achievement above 80% (for example, 90% achievement equals 90% payable), (ii)
100% payable if the quarterly revenue target was 100% achieved, and (iii) up to
110% payable if the quarterly revenue target was up to 120% achieved (for each
percentage point over 100%, the bonus payable will increase by 0.5%). The
Company will pay that portion of the quarterly target bonus tied to earnings if
the Company attained at least 80% of the quarterly earnings target, with (i) 25%
payable if the quarterly earnings target was 80% achieved, (ii) 50% payable if
the quarterly earnings target was 90% achieved, (iii) 100% payable if the
earnings target was 100% achieved, and (iv) up to 150% payable if the quarterly
earnings target was up to 120% achieved (for each percentage point over 100%,
the bonus payable will increase by 2.5%). The Company will pay that portion of
the quarterly target bonus tied to cash if the Company attained at least 90% of
the quarterly cash target, with (i) 90% payable if the quarterly cash target was
90% achieved, and an additional 1% payable for each percentage point of
achievement above 90% (for example, 95% achievement equals 95% payable), (ii)
100% payable if the quarterly cash target was 100% achieved, and (iii) up to
110% payable if the quarterly cash target was up to 120% achieved (for each
percentage point over 100%, the bonus payable will increase by 0.5%).

     Individual Goals

     Mr. Alpern is eligible to receive $20,000 of his target bonus under the
2004 Bonus Plan after the end of 2004 based on Mr. Alpern’s achievement of
individual goals determined by the Chief Executive Officer of the Company. The
Compensation Committee shall determine, in its

 



--------------------------------------------------------------------------------



 



discretion, the extent to which Mr. Alpern has met each such individual goal
and, correspondingly, the extent to which the Company shall pay Mr. Alpern any
or all of his year-end target bonus.

Craig Cervo

     Mr. Cervo’s target bonus under the 2004 Bonus Plan is $66,500, comprised of
quarterly target bonuses of $16,625 each quarter payable upon the achievement of
quarterly goals.

     Quarterly Goals

     Mr. Cervo’s quarterly goals are based on the Company achieving targets
established by the Compensation Committee for each quarter for revenue (upon
which 34% of his quarterly target bonus is based), earnings (upon which 33% of
his quarterly target bonus is based) and cash (upon which 33% of his quarterly
target bonus is based). The Company will pay that portion of the quarterly
target bonus tied to revenue if the Company attained over 80% of the quarterly
revenue target, with (i) 5% payable for each percentage point over 80%
achievement of the quarterly revenue target (for example, 87% achievement equals
35% payable), (ii) 100% payable if the quarterly revenue target was 100%
achieved, and (iii) up to 125% payable if the quarterly revenue target was up to
125% achieved (for each percentage point over 100%, the bonus payable will
increase by 1%). The Company will pay that portion of the quarterly target bonus
tied to earnings if the Company attained at least 80% of the quarterly earnings
target, with (i) 25% payable if the quarterly earnings target was 80% achieved,
(ii) 50% payable if the quarterly earnings target was 90% achieved, (iii) 100%
payable if the quarterly earnings target was 100% achieved, and (iv) up to 150%
payable if the quarterly earnings target was up to 120% achieved (for each
percentage point over 100%, the bonus payable will increase by 2.5%). The
Company will pay that portion of the quarterly target bonus tied to cash if the
Company attained at least 90% of the quarterly cash target, with (i) 90% payable
if the quarterly cash target was 90% achieved, and an additional 1% payable for
each percentage point of achievement above 90% (for example, 95% achievement
equals 95% payable), (ii) 100% payable if the quarterly cash target was 100%
achieved, and (iii) up to 110% payable if the quarterly cash target was up to
120% achieved (for each percentage point over 100%, the bonus payable will
increase by 0.5%).

     Starting in the fourth quarter of 2004, the Company will pay that portion
of the quarterly target bonus tied to quarterly revenue targets if the Company
attained at least 80% of the quarterly revenue target, with (i) 25% payable if
the quarterly revenue target was 80% achieved, (ii) 50% payable if the quarterly
revenue target was 90% achieved, (iii) 100% payable if the quarterly earnings
target was achieved at 100% or more. The Company will pay that portion of the
quarterly target bonus tied to earnings if the Company attained at least 80% of
the quarterly earnings target, with (i) 25% payable if the quarterly earnings
target was 80% achieved, (ii) 50% payable if the quarterly earnings target was
90% achieved, (iii) 100% payable if the quarterly earnings target was achieved
100% or more. The Company will pay that portion of the quarterly target bonus
tied to cash if the Company attained 100% or more of the quarterly target.

Michael Morrison

 



--------------------------------------------------------------------------------



 



     Mr. Morrison’s target bonus under the 2004 Bonus Plan for the third and
fourth quarters of 2004 is $82,500 (Mr. Morrison joined the Company in the
second quarter of 2004), comprised of quarterly target bonuses of $41,250 each
quarter payable upon the achievement of quarterly goals.

     Quarterly Goals

     Mr. Morrison’s quarterly goals are based on the Company achieving targets
established by the Compensation Committee for each quarter for license revenue
(upon which 30% of his quarterly target bonus is based), revenue (upon which 30%
of his quarterly target bonus is based), earnings (upon which 20% of his
quarterly target bonus is based) and cash (upon which 20% of his quarterly
target bonus is based). The Company will pay that portion of the quarterly
target bonus tied to license revenue if the Company attained at least 80% of the
quarterly license revenue target, with (i) 20% payable if the quarterly license
revenue target was 80% achieved and an additional 4% payable for each percentage
point over 80% achievement of the quarterly license revenue target (for example,
87% achievement equals 48% payable), and (ii) 100% payable if the quarterly
license revenue target was 100% achieved, an additional 1.25% for each
percentage point over 100% achievement (up to 105% achievement), and an
additional 1.5% for each percentage point over 106% achievement. There is no cap
on that part of Mr. Morrison’s quarterly target bonus based on license revenue.
The Company will pay that portion of the quarterly target bonus tied to revenue
if the Company attained over 80% of the quarterly revenue target, with (i) 5%
payable for each percentage point over 80% achievement of the quarterly revenue
target (for example, 87% achievement equals 35% payable), (ii) 100% payable if
the quarterly revenue target was 100% achieved, and (iii) up to 125% payable if
the quarterly revenue target was up to 125% achieved (for each percentage point
over 100%, the bonus payable will increase by 1%). The Company will pay that
portion of the quarterly target bonus tied to earnings if the Company attained
at least 80% of the quarterly earnings target, with (i) 25% payable if the
quarterly earnings target was 80% achieved, (ii) 50% payable if the quarterly
earnings target was 90% achieved, and (ii) 100% payable if the quarterly
earnings target was achieved 100% or more. The Company will pay that portion of
the quarterly target bonus tied to cash if the Company attained 100% or more of
the quarterly target.

     Starting in the fourth quarter of 2004, the Company will pay that portion
of the quarterly target bonus tied to quarterly revenue targets if the Company
attained at least 80% of the quarterly revenue target, with (i) 25% payable if
the quarterly revenue target was 80% achieved, (ii) 50% payable if the quarterly
revenue target was 90% achieved, and (iii) 100% payable if the quarterly
earnings target was achieved 100% or more.

 